19-10629-smb       Doc 9    Filed 03/11/19     Entered 03/11/19 11:06:07        Main Document
                                              Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
                                                       Chapter 15
EVGENY M. MOROZOV,
                                                       Case No. 19-10629 (SMB)
                   Debtor in a Foreign Proceeding.


            ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE

         Upon the motion of Pamela Marie Egan, to be admitted, pro hac vice, to represent Yuri

Nikitovich Demidenko, (the “Client”) in his Capacity as the Financial Administrator and

Foreign Representative for the Debtor in the above-referenced case, and upon the movant’s

certification that the movant is a member in good standing of the bar in the State of California, it

is hereby

         ORDERED, that Pamela Marie Egan, Esq., is admitted to practice, pro hac vice, in the

above referenced case to represent the Client, in the United States Bankruptcy Court for the

Southern District of New York, provided that the filing fee has been paid.


Dated: March 11th, 2019___
       New York, New York                         /s/ STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE
